

115 HR 3651 IH: To require the Comptroller General of the United States to conduct a feasibility study on renovating or replacing the Lyndon B. Johnson Tropical Medical Center with a new or updated facility.
U.S. House of Representatives
2017-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3651IN THE HOUSE OF REPRESENTATIVESAugust 11, 2017Mrs. Radewagen introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Comptroller General of the United States to conduct a feasibility study on
			 renovating or replacing the Lyndon B. Johnson Tropical Medical Center with
			 a new or updated facility.
	
		1.GAO feasibility study on renovating or replacing the Lyndon B. Johnson Tropical Medical Center with
			 a new or updated facility
 (a)StudyThe Comptroller General of the United States, in consultation with the Secretary of Health and Human Services and the Secretary of Veterans Affairs, shall conduct a study to evaluate the feasibility of, and costs to the Federal Government and local government associated with, renovating or replacing the Lyndon B. Johnson Tropical Medical Center with a new or updated facility.
 (b)ReportNot later than six months after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the findings of the study conducted under subsection (a). Such report shall include the following:
 (1)The cost to equip the facility with everything necessary to meet relevant care standards required by the Department of Veterans Affairs, Department of Defense, and Department of Health and Human Services.
 (2)The cost of renovations as compared to the cost of an entire replacement of the facility. (3)The cost of expansions and renovations necessary to meet the healthcare demands of the territory.
 (4)The feasibility of making the center a teaching hospital. (5)The ability to include a research center at the facility for studying tropical diseases.
 (6)How improvements to the facility compare to the long term cost of off-island care. (7)The feasibility and cost of a program that would help pay for medical students to perform their residency at the facility.
 (8)The suitability of the location for a new facility. 